          Case 1:18-cr-10154-DPW Document 235 Filed 11/12/19 Page 1 of 23



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA,                       )        No. 1:18-cr-10154-DPW-1
                                                 )
                                                 )
     v.                                          )
                                                 )
 FRANCIS M. REYNOLDS,                            )
                                                 )
                    Defendant.                   )
                                                 )

                                         ORDER

       AND, NOW, this ___ day of _________________, 2019, upon consideration of Defendant

Francis M. Reynolds’ Renewed Motion for Judgment of Acquittal or, in the Alternative, Motion

for a New Trial, IT IS HEREBY ORDERED that Defendant’s Motion is GRANTED.

                                                        BY THE COURT:



                                                        _____________________________
                                                        Woodlock, J.
           Case 1:18-cr-10154-DPW Document 235 Filed 11/12/19 Page 2 of 23



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA,                           )
                                                     )
                                                     )          No. 1:18-cr-10154-DPW-1
      v.                                             )
                                                     )
 FRANCIS M. REYNOLDS,                                )
                                                     )
                      Defendant.                     )
                                                     )

DEFENDANT FRANCIS M. REYNOLDS’ RENEWED MOTION FOR JUDGMENT OF
    ACQUITTAL OR, IN THE ALTERNATIVE, MOTION FOR A NEW TRIAL

       Defendant Francis M. Reynolds renews his pending motion before this Court for judgment

of acquittal pursuant to Rule 29 of the Federal Rules of Criminal Procedure. Dkt. No. 218.

Alternatively, Reynolds, through undersigned counsel, asks this Court to grant a new trial pursuant

to Rule 33 of the Federal Rules of Criminal Procedure. This Court should grant this Motion for

two distinct reasons. First, the government failed to introduce sufficient evidence to sustain a

conviction on any count. This alone warrants a judgment of acquittal or, in the alternative, an order

granting a new trial. Second, the government’s Giglio violation relating to Herod’s insider trading

entitles Reynolds to a new trial.

I.     BACKGROUND

       On February 26, 2019, the grand jury returned a superseding indictment that charged

Reynolds with one count of securities fraud, in violation of 15 U.S.C. §§ 78j(b) & 78ff(a), and 17

C.F.R. § 240.10b-5, and three counts of obstruction of an agency proceeding, in violation of 18

U.S.C. § 1505. The government’s case against Reynolds was based on two alleged schemes: (1)

that Reynolds committed securities fraud by making material misstatements to potential investors

in PixarBio and engaging in a scheme to manipulate the publicly-traded stock of PixarBio; and (2)




                                                 2
        Case 1:18-cr-10154-DPW Document 235 Filed 11/12/19 Page 3 of 23



that Reynolds obstructed the SEC investigation by giving false testimony and inducing two co-

defendants – Kenneth Stromsland and M. Jay Herod – to also give false testimony.

       This case proceeded to trial on October 7, 2019. The government presented 11 days of

testimony and rested its case on October 22, 2019. Reynolds then moved the Court to direct a

verdict in his favor on grounds that the government failed to introduce sufficient evidence as to all

counts charged in the Superseding Indictment. Dkt. No. 218. This Court reserved judgment on this

Motion1 and charged the jury on October 25, 2019 following the conclusion of the defense case.

On October 28, 2019, the jury returned a verdict of guilty on all four counts. Dkt. No. 229.

II.    LEGAL STANDARD

       Rule 29 of the Federal Rules of Criminal Procedure provides that, upon the motion of a

defendant, a district court “must enter a judgment of acquittal of any offense for which the evidence

is insufficient to sustain a conviction.” Fed. R. Crim. P. 29(a). The district court may, as here,

“reserve decision on the motion, proceed with the trial . . . , submit the case to the jury, and decide

the motion . . . after it returns a verdict of guilty.” Fed. R. Crim. P. 29(b). And, “[i]f the court

reserves decision, it must decide the motion on the basis of the evidence at the time the ruling was

reserved.” Id. District courts must grant Rule 29 motions “where the evidence adduced at trial is

so insufficient that no rational trier of fact can find proof beyond a reasonable doubt.” United States

v. Nippon Paper Indus. Co., 62 F. Supp. 2d 173, 179 (D. Mass. 1999).

       Simply because the evidence allows for a permissible inference does not mean that it is a

reasonable inference. Courts “can determine whether the inferences the government asks the jury

to draw are reasonable, or rather inappropriately ‘piling inference upon inference.’” Id. (quoting


1
       As discussed infra, the Court ruled on discrete aspects of Reynolds’ initial Rule 29 Motion
       for purposes of permitting or precluding the government to make certain arguments in its
       closing.



                                                  3
        Case 1:18-cr-10154-DPW Document 235 Filed 11/12/19 Page 4 of 23



United States v. DeLutis, 722 F.2d 902, 907 (1st Cir. 1983)). They also must “take a hard look at

the record and [reject] those evidentiary interpretations . . . that are unreasonable, insupportable,

or overly speculative. This function is especially important in criminal cases, given the

prosecution’s obligation to prove every element of an offense beyond a reasonable doubt.” United

States v. Spinney, 65 F.3d 231, 234 (1st Cir. 1995)). “‘The evidence must be sufficient to prove

the fact at issue beyond a reasonable doubt.’” United States v. Pappathanasi, 383 F. Supp. 2d 289,

290 (D. Mass. 2005) (quoting United States v. Sampson, 335 F. Supp. 166, 201 (D. Mass. 2004));

see also United States v. Czubinski, 106 F.3d 1069, 1075-76 (1st Cir. 1997) (reversing wire fraud

conviction because no evidence supported “deprivation of intangible property” theory of crime).

       In United States v. Mora, the First Circuit found that a Rule 29 motion should have been

granted concerning the defendant’s conviction for conspiracy to import a controlled substance.

598 F.2d 682, 683 (1st Cir. 1979). The Court concluded that no evidence presented at trial linked

the defendant to the substantive crime and that, as a result, there was insufficient evidence for the

jury to convict him of conspiracy. Id. at 684. It explained: “[i]t is true that the jurors may draw

legitimate inferences from the evidence but that does not mean that they have license to let their

imaginations run rampant along the lines suggested by the prosecutor in this case.” Id; see also

United States v. Coriaty, No. 99-cr-1251, 2001 U.S. Dist. LEXIS 9870, at *25 (S.D.N.Y. July 16,

2001) (finding insufficient evidence for securities fraud conviction where no evidence showed that

the defendant misled as to the nature or value of the securities and thus no evidence that

misrepresentations were made “in connection with” the sale of securities).

       And in United States v. Hernandez, 301 F.3d 886 (8th Cir. 2002), the Eighth Circuit upheld

a Rule 29 judgment of acquittal concerning charges that the defendant aided and abetted the

possession with intent to distribute methamphetamine. Id. at 890. The district court granted the




                                                 4
        Case 1:18-cr-10154-DPW Document 235 Filed 11/12/19 Page 5 of 23



defendant’s motion because no evidence: (1) established that the defendant knew her boyfriend

possessed or delivered methamphetamine to anyone; (2) showed that she knowingly aided her

boyfriend in committing the crime or that she intended for the drug to be delivered to another

person; (3) established that the defendant was more than merely present at the scene of a criminal

event; or (4) demonstrated more than mere conjecture of guilt, not an inference of guilt reasonably

drawn from the facts. Id. In upholding this decision, the Court emphasized:

               When the government’s evidence is viewed in its entirety, [the
               defendant’s] activities may be sufficient to raise speculation that she
               shared [her boyfriend’s] criminal intent. However, there is a critical
               line between suspicion of guilt and guilt beyond a reasonable doubt
               . . . [E]ven looking at the government’s case in the most favorable
               light possible, the government has not transcended the realm of
               speculation to the realm of certainty beyond a reasonable doubt.

Id. at 893.

        Rule 33 of the Federal Rules of Criminal Procedure permits the court, upon the defendant’s

motion, to “vacate any judgment and grant a new trial if the interest of justice so requires.” Fed.

R. Crim. P. 33(a). “A Rule 29 motion challenges the legal sufficiency of the evidence, while a

Rule 33 motion asks the court to determine whether, as the court perceives it, the weight of the

evidence preponderates against the verdict, such that ‘the interest of justice’ requires a new trial.”

United States v. Olbres, 881 F. Supp. 703, 710 (D.N.H. 1994), reversed on other grounds. “In

contrast to an analysis under Rule 29, in deciding a Rule 33 motion for a new trial, the court may

weigh the evidence, evaluate the credibility of the witnesses, and order a new trial if the evidence

predominates heavily against the verdicts and allowing them to stand would result in a miscarriage

of justice.” United States v. Dimasi, 810 F. Supp. 2d 347, 350 (D. Mass. 2011).

III.    ARGUMENT

         The jury’s verdict cannot stand for two independent reasons. First, the government failed

to present sufficient evidence to sustain a conviction. Instead, the weight of the evidence at trial


                                                  5
        Case 1:18-cr-10154-DPW Document 235 Filed 11/12/19 Page 6 of 23



preponderates against the jury’s verdict. This standing alone demands a judgment of acquittal or,

in the alternative, an order granting a new trial. Second, the interest of justice requires a new trial

because of the government’s intentional derogation of its Giglio obligations.

    A. The Court Should Grant Reynolds’ Motion for Acquittal Because the Government
       Introduced Insufficient Evidence to Sustain a Conviction or, in the Alternative, Order
       a New Trial Because the Weight of the Evidence Preponderates Against the Jury’s
       Verdict.

        As set forth below, the government fell far short of introducing sufficient evidence to

sustain a conviction against Reynolds for securities fraud and obstruction of justice. First, the

Superseding Indictment alleges a variety of core material misstatements that Reynolds allegedly

made. But the government failed at trial to introduce sufficient evidence to prove that these

statements were (1) false and (2) material.2 Second, the government failed to establish that

Reynolds engaged in market manipulation. Third, the government did not prove that Reynolds

obstructed the SEC investigation or induced Stromsland and Herod to obstruct the SEC

investigation. Consequently, this Court should grant this motion for an acquittal or, in the

alternative, a new trial.

                1.      The Government Has Failed to Introduce Sufficient Evidence to
                        Establish that Reynolds is Guilty of Count One.

        Count One of the Superseding Indictment charges Reynolds with securities fraud,

including on an aiding and abetting theory, in violation of 15 U.S.C. §§ 78j(b) and 78ff(a), 17

C.F.R. § 240.10b-5, and 18 U.S.C. § 2. The Superseding Indictment alleges that beginning at least

in 2015, Reynolds engaged in a scheme to defraud PixarBio investors by (1) “making and causing



2
        After the government concluded its case, the Court granted Reynolds’ Rule 29 Motion with
        respect to the government’s allegations concerning: (1) PixarBio’s $1 billion valuation in
        December 2015; (2) Reynolds’ role in inventing the NeuroScaffold; and (3) PixarBio’s
        January 3-4, 2017 bids to acquire InVivo Therapeutics.



                                                  6
        Case 1:18-cr-10154-DPW Document 235 Filed 11/12/19 Page 7 of 23



to be made false and misleading statements about the company, its prospects, its financing, and

the background and track record” of Reynolds; and (2) “engaging in manipulative trading of

PixarBio shares in an effort to simulate market interest in the stock and to artificially inflate the

share price.” Superseding Indictment ¶ 9.

       With respect to the purportedly false statements, the Superseding Indictment alleges that

Reynolds made false and misleading claims “from at least December 2015 until at least April

2018.” Id. ¶ 10. These purportedly false and misleading claims related to the company’s (1)

“products,” including “a product that would end ‘thousands of years of morphine and opioid

addiction’”; (2) timelines to product approvals and commercial launches; (3) financial status and

financing; and (4) scientific successes. Id. The Superseding Indictment also alleges that Reynolds

lied about his past, including his personal, business, and scientific successes, as well as why he left

his previous employment. Id.

       With respect to the purported market manipulation, the Superseding Indictment generally

alleges that from October 31, 2016 and continuing until January 23, 2017, Herod and Stromsland,

“while in close communication with REYNOLDS, and at times acting at the direction of

REYNOLDS,” engaged in market manipulation on eight specific days. Id. ¶¶ 28-46. It asserts that

Reynolds, Herod, and Stromsland intended to simulate market interest in PixarBio stock by

artificially inflating its share price and trading volume. Id. ¶ 28. It describes these purportedly

manipulative trades executed by Herod and Stromsland – and not Reynolds – as: (1) matched

trading; (2) marking the close; and (3) bids to buy at a price “much higher” than the price of the

previous market transaction. Id.

       The Court should grant this Motion with respect to Count One because, as described below,

the government failed to present sufficient evidence that Reynolds committed several illegal acts




                                                  7
        Case 1:18-cr-10154-DPW Document 235 Filed 11/12/19 Page 8 of 23



that, as a whole, comprised a securities fraud scheme. As a threshold matter, during trial the Court

precluded the government from arguing that Reynolds aided and abetted securities fraud. And by

failing to introduce sufficient evidence that Reynolds (1) committed the core material

misstatements alleged in the Superseding Indictment and (2) participated in the manipulative

scheme asserted, the government’s theory for Count One, as returned by the Grand Jury, has been

exposed at trial to be a house of cards that cannot stand. This renders Count One insufficient as a

matter of law.

                 a.    The government’s evidence that Reynolds made material
                       misrepresentations to PixarBio investors is insufficient to sustain a
                       securities fraud conviction.

       The government at trial failed to establish sufficient evidence that the supposed

misrepresentations made by Reynolds were false. In fact, this Court prohibited the government

from arguing in its closing that the following statements were material misrepresentations: (1) that

PixarBio was valued at $1 billion; (2) that Reynolds lied about his patent applications; and (3) that

PixarBio was bidding to acquire InVivo Therapeutics in January 2017. Without these three core

allegations, the government’s theory about Reynolds’ supposed misrepresentations was reduced

to a few statements that Reynolds undermined at trial. Moreover, this represented a significant

variance from the theory alleged in the Superseding Indictment.

       Indeed, the version of the Superseding Indictment that went to the jury was drastically

altered from the version returned by the grand jury. See United States v. Cianci, 378 F.3d 71, 93

(1st Cir. 2004) (Describing an amendment of the indictment as occurring when its charging terms

are altered, either literally or in effect, by the prosecutor after the grand jury has returned an

indictment). Amending the indictment is considered prejudicial per se and demands reversal. Id.

(citation omitted). And a material variance occurs where, as here, “the proof differs from the

indictment’s allegations . . . .” United States v. Munoz-Franco, 487 F.3d 25, 64 (1st Cir. 2007)


                                                 8
        Case 1:18-cr-10154-DPW Document 235 Filed 11/12/19 Page 9 of 23



(citation omitted). Accordingly, the Court should grant this Motion with respect to the

government’s misrepresentation allegations.

                      i. The government failed to introduce sufficient evidence showing that
                         Reynolds misrepresented information regarding PixarBio’s September
                         30, 2015 meeting with the FDA.

       The government failed to introduce evidence showing that Reynolds misrepresented

information about PixarBio’s estimated timeline for achieving FDA approval of NeuroRelease.

More specifically, it did not introduce any evidence that Reynolds lied when he stated that the

FDA lowered hurdles and confirmed PixarBio’s IND package. The government failed to call a

single witness – from the FDA or even from PixarBio – who attended PixarBio’s meeting with the

FDA on September 30, 2015 or was involved in communicating with the FDA regarding

PixarBio’s submissions to the agency.

       At trial, the government argued that Exhibit 36, the FDA minutes from this meeting,

sufficiently established that the FDA did not lower hurdles during this meeting. These minutes are

the government’s sole source of support for its claim that Reynolds lied about this pre-IND

meeting. And, contrary to the government’s representations, these minutes document the parties’

extensive discussion about PixarBio’s plan to pursue the 505(b)(2) regulatory pathway. Indeed,

the FDA wrote in its minutes that “since the Sponsor intends to pursue the 505(b)(2) regulatory

pathway[,] the Sponsor may be able to leverage some of the existing nonclinical data in the labels

for the oral carbamazepine products . . . .” Ex. 36 at 9. As a result, these minutes actually

demonstrate that Reynolds did not misrepresent PixarBio’s communications with the FDA and

instead show his good faith belief that the FDA meeting did lower hurdles. Moreover, the

government’s own witness, Steven Chartier, testified that the FDA provides guidance to

companies at pre-IND meetings. See S. Chartier Oct. 11, 2019 Tr. at 114:18-21. Such regulatory




                                                9
       Case 1:18-cr-10154-DPW Document 235 Filed 11/12/19 Page 10 of 23



guidance could reasonably lead Reynolds to believe that PixarBio’s hurdles were lowered.

Accordingly, there is insufficient evidence for the jury to find that these statements were material

misrepresentations.

                       ii. The government failed to introduce sufficient evidence to establish that
                           Reynolds lied about the funds that PixarBio anticipated receiving in its
                           August 2016 Offering.

       The government also failed to prove that Reynolds lied in PixarBio press releases about

the funds that PixarBio anticipated receiving in its August 2016 private offering. The Superseding

Indictment sets forth the following allegations:

              “On or about August 22, 2016, REYNOLDS caused PixarBio to issue a press
               release announcing that a private offering that was underway at the time was
               ‘oversubscribed,’ and that the maximum offering amount would be increased from
               $20 million to $30 million.” Superseding Indictment at ¶ 17; Ex. 6.

              “On or about October 20, 2016, REYNOLDS caused PixarBio to issue a press
               release announcing that the maximum offering amount would be increased from
               $30 million to $40 million. Once again, as REYNOLDS knew, the offering had
               not raised even $10 million.” Superseding Indictment at ¶ 18; Ex. 7.

These allegations fundamentally mischaracterize both press releases and underscore the

government’s fast and loose approach to this case. Contrary to the government’s assertions in the

Superseding Indictment and at trial, Reynolds and PixarBio did not claim in these press releases

that the company already had raised $20 million and later $30 million. Instead, both press releases

announced what PixarBio anticipated raising. This distinction in language is critical.

       In fact, the Superseding Indictment actually misquotes the August 22, 2016 press release.

Nowhere in the actual press release did PixarBio announce that it was “oversubscribed” -

indicating that it already had secured $20 million in funding. See Ex. 6. Instead, the press release

announced that it “expect[ed] to close the oversubscription up to $30 million.” Id. (emphasis

added.) Likewise, the October 20, 2016 press release made clear that the company had not yet

received a final count on funds raised and was still accepting investments because it extended the


                                                   10
       Case 1:18-cr-10154-DPW Document 235 Filed 11/12/19 Page 11 of 23



closing “in order to allow for investor diligence.” Ex. 7 at 1. Moreover, this second press release

included clear, express language cautioning that the press release included forward-looking

statements “based upon the current beliefs and expectations of PixarBio management and are

subject to significant risks and uncertainties.” Id. at 2. This forward-looking language about what

PixarBio anticipated raising is consistent with the evidence presented at trial that Reynolds had a

good faith belief that the company would raise over $30 million. Indeed, even the government’s

own cooperator, Stromsland, admitted during his testimony that the company received

commitments from brokers of up to $30 million. See Stromsland Oct. 9, 2019 Tr. at 39:13-15 (“I

think Craig Pierson and there’s another gentleman who described, yes, they were going to raise --

you know, help us raise 20 to $30 million.”).

                       iii. The government failed to introduce sufficient evidence showing that
                            Reynolds misrepresented information regarding his educational
                            background.

       The government likewise failed to establish that Reynolds misrepresented his educational

background. The government merely elicited testimony from two witnesses that they did not recall

Reynolds ever stating that he held a PhD. This is the extent of the government’s “evidence” to

support this allegation. It also failed to put up any witnesses with actual knowledge of Reynolds’

education credentials. The government essentially is seeking to establish this allegation by “piling

inference upon inference.” DeLutis, 722 F.2d at 907. Accordingly, the government has not

provided sufficient evidence – or any credible evidence – that Reynolds made any

misrepresentations regarding his educational background.

                       iv. The government failed to introduce sufficient evidence showing that
                           Reynolds misrepresented information regarding his paralysis.

       The government also failed to present sufficient evidence that Reynolds made material

misrepresentations regarding his paralysis. Tellingly, the government did not introduce any of



                                                11
       Case 1:18-cr-10154-DPW Document 235 Filed 11/12/19 Page 12 of 23



Reynolds’ medical records or call as witnesses any doctors that actually treated Reynolds and had

first-hand knowledge of his extensive spinal cord injury at the time of the injury. Instead, it sought

to support this allegation by eliciting questionable testimony from a few of Reynolds’ coworkers,

his friend, and his medical malpractice attorney concerning their perceptions of his health over a

decade after his spinal cord injury. Joseph Messa, Reynolds’ medical malpractice attorney for the

surgery that caused Reynolds’ significant spinal cord injury, testified that he did not specify

Reynolds was paralyzed in a legal document. Such evidence hardly proves that Reynolds lied about

his spinal cord injury. Moreover, these witnesses also acknowledged that Reynolds continued to

have significant mobility issues when they met him well over a decade after his injury. For

example, Herod stated that Reynolds could not bend over and Messa testified that Reynolds had a

back brace and spent large portions of his day in bed. Although paralysis is not a legally defined

or precise term, courts within the First Circuit have defined paralysis as a “loss or impairment of

motor function in part due to lesion of the neural or muscular mechanism.” Rivera v. Centro

Medico Del Turabo, Inc., No. 15-1538 (GAG), 2017 U.S. Dist. LEXIS 151189, *15-16 (D. P. R.

Sept. 18, 2017).3 Notably, the government’s witnesses actually described Reynolds’ condition in

terms that are consistent with this definition. And they certainly did not establish that Reynolds

materially misstated his spinal cord injury.

       During its case in chief, the defense introduced Reynolds’ medical records from the 1990s

documenting the scope and severity of his spinal cord injury. See Ex. 407 at 14 (“He has been

practically immobilized by back pain.”); id. at 17 (“Still spends most of his day in bed due to pain.



3
       As noted in Reynolds’ Third Motion in Limine to Take Judicial Notice of the Definition of
       Paralysis filed on October 21, 2019, Dkt. No. 211, the Cleveland Clinic, a non-profit
       academic medical center that is a leader in research, education and health information,
       defines paralysis to include partial paralysis.



                                                 12
       Case 1:18-cr-10154-DPW Document 235 Filed 11/12/19 Page 13 of 23



Usually 18-20 hours a day.”); id. at 23 (“This has resulted in very depressed mood since & feels

he’s doomed to spend the rest of his life in bed.”). Because the government failed to introduce

sufficient evidence demonstrating that Reynolds lied about his spinal cord injury, the Court should

issue a judgment of acquittal. Alternatively, and in light of the defense’s compelling evidence

revealing the severity of Reynolds’ spinal cord injury, the Court should grant Reynolds a new trial.

               b.      The government failed to present sufficient evidence to allow a jury to
                       conclude beyond a reasonable doubt that Reynolds engaged in market
                       manipulation.

       In the Superseding Indictment, the government alleges that Herod and Stromsland, “while

in close contact with REYNOLDS, and at times acting at the direction of REYNOLDS,” engaged

in manipulative trading. Superseding Indictment ¶ 28. It described this manipulative trading as

matched trading, marking the close, and “orders to buy at a price much higher than the price of the

preceding market transaction.” Id. ¶ 29. Notably, and as a threshold matter, the government deleted

these specific manipulation allegations after its own witnesses, including Herod and John McCann,

undermined its manipulation theory by testifying that: (1) Herod in fact made several purchases

that actually decreased the price of PixarBio stock; and (2) Reynolds had no knowledge that his

co-defendants engaged in matched trading, marking the close, or buying shares at a higher price

than the previous transaction. Similar to the government’s amendments to its material

misrepresentation allegations, these deletions constitute a material variance from the theory

alleged in the Superseding Indictment and warrant reversal. See, e.g., Cianci, 378 F.3d at 93.

       In criminal securities fraud cases, the government must prove that the defendant “willfully”

violated Section 10(b); “that is, that the defendant acted with ‘culpable intent.’” United States v.

Parigian, 824 F.3d 5, 10 (1st Cir. 2016) (citations omitted); see also United States v. Cassese, 428

F.3d 92, 98 (2d Cir. 2005) (defining willfulness “as a realization on the defendant’s part that he




                                                13
       Case 1:18-cr-10154-DPW Document 235 Filed 11/12/19 Page 14 of 23



was doing a wrongful act under the securities laws” and that such act “involved a significant risk

of effecting the violation that . . . occurred” (internal quotations and citations omitted)).

       The “gravamen” of manipulation is “deception of investors into believing that prices at

which they purchase and sell securities are determined by the natural interplay of supply and

demand, not rigged by manipulators.” SEC v. Masri, 523 F. Supp. 2d 361, 367 (S.D.N.Y. 2007)

(quoting Gurary v. Winehouse, 190 F.3d 37, 45 (2d Cir. 1999)). “Broad as the concept of

‘deception’ may be, it irreducibly entails some act that gives the victim a false impression.” United

States v. Finnerty, 533 F.3d 143, 148 (2d Cir. 2008). The “market is not misled when a

transaction’s terms are fully disclosed.” Finn v. Barney, 471 F. App’x 30, 33 (2d Cir. 2012). And

“[i]n identifying activity that is outside the natural interplay of supply and demand, courts

generally ask whether the transaction sends a false pricing signal to the market.” ATSI Communs.,

Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 100 (2d Cir. 2007). If consumers receive exactly what they

anticipated, the purported conduct is neither deceptive nor fraudulent and, as a result, is not within

the ambit of Section 10(b) and Rule 10b-5. Id. (emphasizing that open market transactions are not

actionable as market manipulation without “something more to create a false impression of how

market participants value a security”).

       This case law makes clear that the government woefully failed to introduce sufficient

evidence that would allow a jury to conclude beyond a reasonable doubt that Reynolds willfully

engaged in market manipulation. As a threshold matter, Stromsland’s trading activity was not

unlawful. His testimony and trading records establish that he bought small amounts of stock in

his own name and own account, that represented a tiny portion of the overall volume, at the price

the market was willing to bear by purchasing PixarBio shares at the ask price. As a result, he sent

no false signal to the market and his trades were not manipulative as a matter of law.




                                                  14
       Case 1:18-cr-10154-DPW Document 235 Filed 11/12/19 Page 15 of 23



       With respect to Herod’s trading, he repeatedly testified that Reynolds did not even know –

much less direct him – to engage in the manipulative trading described in the Superseding

Indictment. Herod admitted in his testimony that Reynolds never directed him to buy PixarBio

shares, nor that Reynolds instructed Herod to buy such shares at a specific price, time, and size.

Instead, Herod testified that he assumed that Reynolds wanted him to purchase stock and that

Herod ultimately purchased PixarBio shares based on this assumption. He also testified that he

never informed Reynolds of the details of his stock purchases. This testimony makes clear that

Reynolds lacked the willful intent required by law for criminal liability to attach. As a result, the

government failed to show at trial that Reynolds engaged in market manipulation, and the Court

should grant this Motion with respect to the government’s market manipulation allegations.

               2.      The Government Has Failed to Introduce Sufficient Evidence to
                       Sustain Convictions on Counts Two, Three, and Four.

       The government likewise failed to introduce sufficient evidence to prove that Reynolds

obstructed an SEC proceeding. In its Superseding Indictment, the government alleges that

Reynolds: (1) made material misstatements to the SEC; and (2) “instructed” or “directed”

Stromsland and Herod to make material misstatements to the SEC. Superseding Indictment ¶¶ 50-

61.

       To prove Reynolds guilty of § 1505, the government must establish three elements beyond

a reasonable doubt: (1) that on or about the dates set forth in the Superseding Indictment, a

proceeding was pending before an agency of the United States; (2) that Reynolds knew that a

proceeding was pending before an agency of the United States, specifically the SEC; and (3) that

Reynolds corruptly endeavored to influence, obstruct or impede the due and proper administration

of the law under which the proceeding was being conducted. See United States v. Quattrone, 441

F.3d 153, 176-77 (2d Cir. 2006). “‘Corruptly’ in the context of § 1505 means ‘knowingly and



                                                 15
       Case 1:18-cr-10154-DPW Document 235 Filed 11/12/19 Page 16 of 23



dishonestly, with the specific intent to subvert or undermine the due administration of justice.’”

United States v. Kay, 513 F.3d 432, 454 (5th Cir. 2007). By contrast, under 18 U.S.C. § 1001,

“[t]he requirement that the false representation be made ‘knowingly and willfully’ is satisfied if

the defendant acts deliberately and with the knowledge that the representation is false.” United

States v. Guzman, 781 F.2d 428, 431 (5th Cir. 1986). Accordingly, the generalized mens rea

required to violate § 1001 is not sufficient to prove the more specific mens rea required to violate

§ 1505. See United States v. Kim, 95 F. App’x 857, 862 (9th Cir. 2004).

       Moreover, § 1505 requires a “nexus,” or a “relationship in time, causation, or logic,”

between “the defendant’s conduct and [the] administrative proceeding.” Marinello v. United

States, 138 S. Ct. 1101, 1109 (2017) (quoting and comparing United States v. Aguilar, 515 U.S.

593, 599 (1995), which concerned § 1503). Absent direct obstruction, a defendant can violate the

statute only by “endeavoring” to obstruct, which requires “a purpose to obstruct and some step in

that direction.” United States v. Brady, 168 F.3d 574, 578 (1st Cir. 1999) (discussing § 1503).

“[N]either obstruction nor an endeavor to obstruct violates the statute unless there is a ‘corrupt’”—

that is, “improper”—“purpose.” Id.

       With respect to the alleged misstatements to the SEC made by Reynolds, Stromsland, and

Herod, the government did not introduce any evidence to establish that these purported

misstatements were material because it called no SEC witnesses that were actually involved in the

investigation. The government similarly failed to introduce any evidence describing the SEC’s

investigation. As a result, the government essentially asked the jury to infer what the SEC

employees investigating Reynolds would have found to be material misstatements. Without these

critical facts, the jury had no basis to conclude that Reynolds obstructed the SEC’s investigation

or attempted to obstruct it.




                                                 16
       Case 1:18-cr-10154-DPW Document 235 Filed 11/12/19 Page 17 of 23



       Nor did the government establish that Reynolds is guilty of obstruction with respect to

Stromsland’s or Herod’s testimony. Neither Stromsland nor Herod testified that Reynolds actually

instructed them to lie to the SEC. Instead, they testified that they assumed that Reynolds wanted

them to testify falsely based on his discussion with each about Reynolds’ own testimony. This falls

far short of satisfying the high evidentiary bar to sufficiently prove that Reynolds possessed the

corrupt intent required by § 1505 to be guilty of obstruction. As a result, the Court should grant

this Motion with respect to the three obstruction of justice charges against Reynolds.

   B. The Government’s Giglio Violation Constitutes Grounds for a New Trial.

       In the alternative, this Court should grant a new trial because the government’s failure to

investigate the insider trading allegation against Herod amounted to a Giglio violation that

significantly prejudiced Reynolds. The government turned a blind eye to a credible allegation it

received about one of its cooperators. The fact that the government included the allegation in a

production to Reynolds – without any explanation or even mention of the allegation and along

with numerous other documents – does not make the government’s conduct any less outrageous.

As described below, this utter failure to investigate the allegation significantly prejudiced

Reynolds and warrants a mistrial.

       “Suppression by the prosecution of evidence favorable to the accused upon request violates

due process where the evidence is material either to guilt or to punishment, irrespective of the good

faith or bad faith of the prosecution.” Brady v. Maryland, 373 U.S. 83, 87 (1963). This kind of

due process violation constitutes grounds for a new trial. United States v. Brimage, No. 95-10046,

1996 U.S. Dist. LEXIS 11683, at *10-11 (D. Mass. July 15, 1996) (citing Giglio v. United States,

405 U.S. 150, 154 (1972)). A Brady violation occurs when (1) the evidence is favorable to the

defense, either because it is exculpatory or impeaching; (2) the evidence has been suppressed by




                                                 17
       Case 1:18-cr-10154-DPW Document 235 Filed 11/12/19 Page 18 of 23



the government, either willfully or inadvertently; and (3) prejudice has ensued. United States v.

Turner, No. 99-10098, 2005 U.S. Dist. LEXIS 3262, at *19 (D. Mass. Mar. 3, 2005) (citing

Strickler v. Greene, 527 U.S. 263, 281-82 (1999)). “Indeed, in Massachusetts, a new trial based on

non-disclosure of impeachment evidence will be warranted, if ‘the undisclosed evidence is more

credible than any other evidence on the same factual issue and bears directly on a crucial issue

before the jury, such as the credibility of an important prosecution witness.’” Norton v. Spencer,

253 F. Supp. 2d 65, 74 (D. Mass. 2003) (quoting Commonwealth v. Tucceri, 589 N.E.2d 1216,

1224 (Mass. 1992)).

       The First Circuit has made clear that “an Assistant United States Attorney using a witness

with an impeachable past has a constitutionally derived duty to search for and produce

impeachment information requested regarding the witness,” and this duty is not discharged until

“all those in the government in a position to know of such information have been canvassed.”

United States v. Osorio, 929 F.2d 753, 761-62 (1st Cir. 1991). “The duty to disclose extends to

evidence ‘reasonably available’ to the prosecutor.” Brimage, 1996 U.S. Dist. LEXIS 11683, at *14

(quoting United States v. Stuart, 923 F.2d 607, 612 (8th Cir. 1991)).

       If the government has withheld evidence in violation of its duties under Brady, “‘a showing

of materiality does not require demonstration by a preponderance that disclosure of the suppressed

evidence would have resulted ultimately in the defendant's acquittal.’” Brimage, 1996 U.S. Dist.

LEXIS 11683, at *15 (quoting Kyles v. Whitley, 514 U.S. 419, 434 (1995)). Rather, “favorable

evidence is material and constitutional error results from its suppression by the government, ‘if

there is a reasonable probability that, had the evidence been disclosed to the defense, the result of

the proceeding would have been different.’” Kyles, 514 U.S. at 433-34 (quoting United States v.

Bagley, 473 U.S. 667, 682 (1985)). “[A] defendant ‘need not demonstrate that after discounting




                                                 18
       Case 1:18-cr-10154-DPW Document 235 Filed 11/12/19 Page 19 of 23



the inculpatory evidence in light of the undisclosed evidence, there would not have been enough

left to convict,’ but rather whether in the overall context of the trial, ‘the favorable evidence could

reasonably be taken to put the whole case in such a different light as to undermine confidence in

the verdict.’” Turner, 2005 U.S. Dist. LEXIS 3262, at *21 (quoting Kyles, 514 U.S. at 434-35).

       On July 3, 2019, the FBI received a credible allegation that Herod engaged in insider

trading in the summer of 2013 – prior to the conduct alleged in the Superseding Indictment.

Specifically, the wife of David Kazis, a friend of Herod, notified the FBI that: “[w]hen Reynolds

was fired and before it was publicly known, Jay Herod told David Kazis to sell his stock at InVivo.

As a result, David made a lot of money. Herod divulged inside information to Mr. Kazis about

InVivo.” The government produced this allegation to the government on July 26, 2019 but did not

produce or disclose any other information about this allegation to the defense. At trial, Reynolds’

counsel questioned Herod about this allegation and the government strenuously objected to this

line of questioning. Initially, having not been previously informed by the government about the

allegation, the Court sustained the government’s objection. See Herod Oct. 17, 2019 Tr. at 118:4-

120:4. After trial convened for the day, the government admitted under questioning that it never

asked Herod about this allegation despite conducting three more interviews of him after receiving

the tip. In light of this shockingly belated disclosure by the government – one that it made only

after Reynolds’ counsel raised his concerns with this Court – the Court ordered Herod’s deposition

for later that day. In this deposition, Herod admitted that he engaged in insider trading with Kazis

in the summer of 2013.

       During the next day of trial, Reynolds’ counsel concluded his cross-examination of Herod

– the majority of which he conducted the prior day – and was permitted to question Herod about

the insider trading. Herod testified that Reynolds vented to him about his struggles at InVivo and




                                                  19
       Case 1:18-cr-10154-DPW Document 235 Filed 11/12/19 Page 20 of 23



his concern that he would be fired that summer. Herod subsequently revealed this information to

Kazis, knowing that Kazis held InVivo shares. Kazis, in turn, used this insider information to sell

his InVivo shares and avoid significant losses. See Herod Oct. 18, 2019 Tr. at 3:14-4:22. Herod

testified that he never told Reynolds about this insider trading. Id. at 19:19-22. Herod also testified

that the government never questioned him about his insider trading. Id. at 4:23-5:5.

       The government’s failure to investigate this insider trading allegation – which Herod later

admitted to be true – constitutes a constitutional violation that significantly prejudiced Reynolds’

defense in a variety of ways. Had the government investigated the allegation when it received it in

July 2019, the government would have learned that Herod committed insider trading in the summer

of 2013. The fact that Herod committed another felony unrelated to the alleged scheme at trial

further undermines – and essentially destroys – his credibility. There is a reasonable probability

that, had the government investigated this allegation consistent with its constitutional obligations,

the government would have been forced to alter its strategy. Specifically, the government would

have had to decide whether to call Herod as a witness and whether to have Herod plead guilty to

this additional crime. Given this, there is a significant probability that a jury would not have

convicted Reynolds.

       If the government chose to call Herod, it would have faced a near-impossible battle

convincing the jury to believe anything that he said on the stand. And if it chose not to call him, it

would have been forced to rely solely on the testimony of Stromsland who, as the trial record

makes clear, repeatedly lied on the stand. See, e.g., Stromsland Oct. 10, 2019 Tr. at 90:15-16 (“My

intention was not to call [Reynolds] from my work phone because I didn’t want to leave a trail on

my work phone.”); id. at 120:15-25 (Claiming that he did not recall telling the government his

trades were wrong “in hindsight” and that he “knew what [he] was doing was wrong” at the time




                                                  20
       Case 1:18-cr-10154-DPW Document 235 Filed 11/12/19 Page 21 of 23



he executed trades.). Two cooperating co-defendants pointing the finger at Reynolds is

significantly more compelling than only one, let alone one as compromised as Stromsland.

       The defense likewise would have significantly revised its strategy. The crux of the

government’s market manipulation allegation against Reynolds was that he acted as a puppet

master and pressured his otherwise law-abiding co-defendants to engage in manipulation. The

government did not allege that Reynolds actually engaged in manipulative trading himself. Indeed,

he did not engage in any PixarBio trading. Specifically, the defense would have pointed to the fact

that Herod had previously engaged in criminal securities fraud without any pressure from (or even

to the knowledge of) Reynolds. This would have compellingly undermined the government’s

allegation that Reynolds convinced Herod to commit a crime he otherwise would not have

committed. It also would have buttressed Reynolds’ argument at trial that Reynolds had no

knowledge of Herod’s PixarBio trading. Moreover, the majority of defense counsel’s cross-

examination of Herod transpired before Herod admitted to the insider trading in his deposition. If

Herod’s prior securities fraud had been investigated and disclosed to the defense before his cross-

examination began, Reynolds’ counsel would have focused on this prior conduct from the outset

– and in significant detail – to frame Herod’s subsequent trading of PixarBio shares. The

government’s utter and shocking failure to uphold its constitutional duties effected a miscarriage

of justice and warrants a new trial.

IV.    CONCLUSION

       For the foregoing reasons, Reynolds respectfully requests that the Court grant his Renewed

Motion for a Judgment of Acquittal Pursuant to Federal Rule of Criminal Procedure 29 as to all

Counts charged in the Superseding Indictment or, in the alternative, grant his Motion for a New

Trial pursuant to Rule 33 of the Federal Rules of Criminal Procedure.




                                                21
     Case 1:18-cr-10154-DPW Document 235 Filed 11/12/19 Page 22 of 23



Dated: November 12, 2019            Respectfully submitted,

                                    /s/ David L. Axelrod
                                    David L. Axelrod (admitted pro hac vice)
                                    Mary K. Treanor (admitted pro hac vice)
                                    BALLARD SPAHR LLP
                                    1735 Market Street, 51st Floor
                                    Philadelphia, PA 19103-7599
                                    T: 215.665.8500
                                    axelrodd@ballardspahr.com
                                    treanorm@ballardspahr.com


                                    Attorneys for Defendant Francis M. Reynolds




                                    22
       Case 1:18-cr-10154-DPW Document 235 Filed 11/12/19 Page 23 of 23



                               CERTIFICATE OF SERVICE

        I hereby certify that on November 12, 2019, a true copy of the above document was served
via electronic means using the Court’s Electronic Case Filing (ECF) system upon all registered
ECF users.


                                                                 /s/ Mary K. Treanor
                                                                 Mary K. Treanor




                                              23
